James, J.
(dissenting):
Whilst I concur with the referee in his finding of facts, I differ from him as to the legal effect of such facts.
The agreement between defendant, Hobbie and Swan, contained a contract of sale by Wyckoff to the firm, of all his interest in said patents, not specially excepted, for $15,000 ; and as effectually prevented a conveyance to any other person, except in pursuance of said agreement, as though it had been a sale for cash to any other third person. It was also a sale brought about by the efforts of plaintiff, whose labors were commenced and continued until the consummation of said agreement between defendant, Hobbie and Swan.
It made no difference that the sale was to a firm of which defendant was a member; it was not a sale to him, but to a legally created third person. The plaintiff, as a broker, having found persons who united in creating a copartnership which purchased the property he was employed to sell, on terms acceptable to his principal, was entitled to his commission. The referee therefore erred, in directing judgment for the defendant.
Judgment reversed; new trial granted; order of reference dismissed; costs to abide the event.
Present — Miller P. J., Boardmam and James, JJ.
Judgment affirmed, with costs.